

	

		II

		109th CONGRESS

		1st Session

		S. 2088

		IN THE SENATE OF THE UNITED STATES

		

			December 13, 2005

			Mr. Allard (for himself

			 and Mr. Enzi) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To assist low-income families, displaced from their

		  residences in the States of Alabama, Louisiana, and Mississippi as a result of

		  Hurricane Katrina, by establishing within the Department of Housing and Urban

		  Development a homesteading initiative that offers displaced low-income families

		  the opportunity to purchase a home owned by the Federal Government, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Hurricane Katrina Recovery

			 Homesteading Act of 2005.

		2.PurposesThe purposes of this Act are—

			(1)to allow

			 low-income families who were displaced from their residences in a designated

			 disaster area as a result of Hurricane Katrina to return to their States,

			 areas, or communities by providing homeownership opportunities;

			(2)to assist in the

			 rebuilding of neighborhoods in Alabama, Louisiana, and Mississippi that were

			 damaged by Hurricane Katrina, through strategies that promote homeownership

			 opportunities;

			(3)to maximize the

			 use of existing Federal resources to assist State and local governments in

			 providing homesteading and other homeownership opportunities in a designated

			 disaster area; and

			(4)to promote the

			 cooperation at all levels of government and the private sector, including

			 nonprofit organizations, in providing homesteading opportunities and other

			 homeownership opportunities that will facilitate the rebuilding of

			 neighborhoods in a designated disaster area.

			3.DefinitionsAs used in this Act, the following

			 definitions shall apply:

			(1)Designated

			 disaster areasThe term designated disaster area

			 means any area in the States of Alabama, Louisiana, and Mississippi that is the

			 subject of a disaster declaration by the President under title IV of the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et

			 seq.) in response to Hurricane Katrina.

			(2)FamilyThe

			 term family includes a family, as such term is defined in section

			 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a), of 1 or more

			 persons.

			(3)Low-income

			 familyThe term low-income family means a family

			 whose income does not exceed 80 percent of the median income for the area, as

			 determined by the Secretary, with adjustments for family size, except that the

			 Secretary may establish an income ceiling higher or lower than 80 percent of

			 the median for the area if the Secretary finds that such a variation is

			 necessary because of prevailing levels of construction costs or unusually high

			 or low family incomes.

			(4)Participating

			 Federal agencyThe term participating Federal agency

			 means a Federal agency the head of which is referenced by title in section

			 4(b), and any other Federal agency that transfers or conveys property for the

			 purposes of section 4.

			(5)Responsible

			 administering entityThe term responsible administering

			 entity means a unit of general local government or a State in a

			 designated disaster area, or a public agency or other entity designated by a

			 unit of general local government or a State that is charged with administering

			 a homestead program approved under section 4(d).

			(6)SecretaryThe

			 term Secretary means the Secretary of Housing and Urban

			 Development, except as otherwise specified.

			4.Homesteading

			(a)Eligible

			 propertyThe Secretary is

			 authorized to transfer, without payment, to a responsible administering entity,

			 any real property—

				(1)which is either

			 vacant or includes either a 1, 2, 3, or 4-family residence or multifamily

			 project;

				(2)to which the

			 Secretary holds title, including property conveyed to the Secretary by any

			 other participating Federal agency;

				(3)which is not

			 occupied by a person legally entitled to reside there;

				(4)which is

			 requested by a responsible administering entity for use in a homestead

			 program;

				(5)which is

			 not—

					(A)excess or surplus

			 Federal property subject to property disposition under title V of the

			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411 et seq.); or

					(B)Federal property

			 subject to disposition under a base closure law, as defined in section

			 101(a)(17) of title 10, United States Code; and

					(6)which the

			 Secretary determines is suitable for use in a homestead program that is

			 approved under subsection (d).

				(b)Acquisitions

			 and reimbursements

				(1)In

			 generalNotwithstanding any other provision of law, the Secretary

			 of Agriculture, the Secretary of Health and Human Services, the Secretary of

			 Veterans Affairs, and the head of any other participating Federal agency are

			 authorized to transfer property to the Secretary, and the Secretary is

			 authorized to accept custody and accountability of such property, to carry out

			 this Act.

				(2)Reimbursement

					(A)In

			 generalThe Secretary is authorized to reimburse the Federal

			 Housing Administration for property—

						(i)which the

			 Secretary has acquired under the National Housing Act (12 U.S.C. 1701 et seq.)

			 in the form of modification of subsidy costs, as authorized in the Federal

			 Credit Reform Act of 1990 (2 U.S.C. 661 et seq.); and

						(ii)which the

			 Secretary transfers for use in connection with a local homestead program

			 approved by the Secretary under this section.

						(B)Homestead

			 programThe Secretary is authorized to reimburse a participating

			 Federal agency in an amount to be agreed upon by the Secretary and such

			 participating Federal agency for property that such participating Federal

			 agency transferred for use in connection with a homestead program approved by

			 the Secretary under this section.

					(C)DepositsAmounts

			 to be reimbursed under this paragraph shall be—

						(i)deposited

			 pursuant to the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), as

			 applicable; or

						(ii)made available

			 to the agency to address real property capital asset needs.

						(3)Donated

			 propertyThe Secretary is authorized to accept, manage, and

			 convey residential property donated to the Secretary by a nongovernmental

			 entity for purposes of this Act.

				(4)Reversal of

			 transfer or conveyance

					(A)In

			 generalNotwithstanding any other provision of law, any real

			 property transferred to the Secretary by a participating Federal agency for

			 purposes of this Act shall be transferred back to that participating Federal

			 agency in the event that such property is not conveyed to a responsible

			 administering entity under subsection (a).

					(B)ReversionsIn

			 the event of a conveyance to a responsible administering entity for purposes of

			 this Act, if such responsible administering entity does not dispose of such

			 property within 18 months of the date of such conveyance, such property and its

			 proceeds shall revert—

						(i)to

			 the Secretary; or

						(ii)in

			 the case of property transferred by a participating Federal agency under

			 paragraph (1), to such participating Federal agency.

						(c)Suitable

			 property for homestead programIn determining the suitability of

			 a residential property for use in a homestead program, the Secretary shall

			 consider—

				(1)the physical

			 condition of the residential property, including whether, upon rebuilding, or

			 if repairs or improvements are required, upon completion of such repairs or

			 improvements, the property—

					(A)would meet local

			 or applicable standards or codes for habitation or occupancy;

					(B)is likely to meet

			 all Federal requirements for flood insurance; and

					(C)will otherwise

			 not endanger the health or safety of individuals residing within or nearby the

			 residential property;

					(2)the estimated

			 time for rebuilding or repairing the property for residential use;

				(3)the environment

			 surrounding the property and the suitability of the surrounding structures and

			 the neighborhood to be rebuilt and sustained as a viable community;

				(4)the value of any

			 repairs and improvements required by the program;

				(5)the benefits to

			 the community and the reduced administrative costs to the Federal Government

			 which would accrue from the expedited occupancy of the unoccupied property;

			 and

				(6)the possible

			 financial loss to the Federal Government which may result from the transfer of

			 the property without payment.

				(d)Approval

			 criteriaThe Secretary may approve a homestead program carried

			 out by a responsible administering entity, which provides for the

			 following:

				(1)Equitable

			 selection of participating familiesThe homestead program shall

			 provide for an equitable procedure, as prescribed by the Secretary, for

			 selecting low-income families that have been displaced from residences in a

			 designated disaster area, which procedure shall—

					(A)give priority to

			 low-income families who were displaced from their residences in a particular

			 designated disaster area or who were displaced as homeowners in a designated

			 disaster area, or other criteria as may be prescribed by the Secretary;

					(B)take into account

			 for each family described under subparagraph (A), such family's—

						(i)capacity to

			 obtain assistance for the rebuilding, repair, or maintenance of the housing

			 from private sources, community organizations, or other sources; or

						(ii)agreement to

			 rebuild or repair the housing by participating in a self-help sweat equity

			 housing program, or the family's contribution to the surrounding community;

			 and

						(C)include such

			 other criteria as the Secretary determines appropriate.

					(2)Initial

			 occupancy agreementThe homestead program shall provide for the

			 initial occupancy of unoccupied residential property pursuant to a written

			 agreement whereby the family to whom such property is conveyed agrees—

					(A)to occupy such

			 property as a principal residence for a period of not less than 5 years, or

			 such other time period as the Secretary may prescribe;

					(B)to repair, or

			 cause to be repaired or improved, if housing is located on such property, all

			 defects in such housing that pose a substantial danger to health and safety

			 within 1 year of the date of such initial conveyance, or within such other time

			 period as may be prescribed by the Secretary;

					(C)to make, or cause

			 to be made, such repairs and improvements, if housing is located on such

			 property, to such housing as may be necessary to meet applicable local

			 standards for decent, safe, and sanitary housing within 3 years after the date

			 of initial occupancy, or within such other time period as may be prescribed by

			 the Secretary;

					(D)to build or cause

			 to be built, if housing is not located on the property, single family housing

			 that meets applicable local codes within 3 years after the date of initial

			 occupancy, or within such other time period as may be prescribed by the

			 Secretary;

					(E)to permit

			 reasonable periodic inspections at reasonable times, and with notice reasonable

			 in the circumstances, for the purpose of determining compliance with the

			 agreement;

					(F)to the revocation

			 of such agreement upon any material breach of the agreement, subject to

			 penalties under section 5; and

					(G)to accept the

			 conveyance from the responsible administering entity of fee simple title to

			 such property without consideration upon compliance with the agreement.

					(3)Other criteria

			 determined by the secretaryThe homestead program shall meet such

			 other criteria determined by the Secretary to be appropriate for the program in

			 light of the location in which the program is to be administered, or following

			 consultation with State and local government officials.

				(e)Technical

			 supportThe Secretary is authorized to provide technical

			 assistance and other resources directly or indirectly for the administration of

			 homestead programs that meet the requirements of subsection (d) and to families

			 who are participants in such programs.

			5.Compliance

			(a)Compliance

			 monitoringThe Secretary

			 shall make such reviews and audits as may be necessary or appropriate to

			 determine whether activities authorized to be carried out under this Act are

			 carried out in accordance with the requirements of this Act and other

			 applicable law.

			(b)Compliance

			 actionsIn addition to any other actions authorized by applicable

			 law, if the Secretary determines that any property transferred for use under a

			 homestead program approved under section 4 has been conveyed or used under the

			 program in a manner contrary to the provisions of section 4, the Secretary may

			 take such actions as the Secretary considers appropriate, including—

				(1)imposing a civil

			 money penalty on the responsible administering entity, or the transferee of

			 such entity, or both, as appropriate, in an amount equal to not less than any

			 profit realized with respect to the conveyance or use of such property contrary

			 to the provisions of this Act;

				(2)enforcing,

			 revising, or releasing the restrictions contained in any instruments of

			 conveyance; or

				(3)revoking the

			 conveyance of the property to the responsible administering entity or requiring

			 the responsible administering entity to revoke the conveyance of such property

			 to the family in accordance with procedures prescribed by the Secretary.

				(c)Judicial

			 enforcementThe Attorney General of the United States, at the

			 request of the Secretary, may bring civil actions in any district court of the

			 United States to enforce this Act, and such court shall have jurisdiction over

			 such actions.

			6.NondiscriminationNo person in the United States shall, on the

			 grounds of race, color, national origin, religion, disability, or sex, be

			 excluded from participation in the homestead program established under this

			 Act.

		7.Environmental

			 review

			(a)In

			 generalExcept as provided in

			 subsection (b), the National Environmental Policy Act (42 U.S.C. 4321 et seq.)

			 shall apply to all activities under this Act.

			(b)ExceptionsThe

			 Secretary may, in consultation with Federal, Tribal, State, and local

			 governmental entities, as appropriate, waive the requirements of the National

			 Environmental Policy Act (42 U.S.C. 4321 et seq.), if the Secretary determines

			 that such a waiver—

				(1)will not

			 frustrate the goals of the National Environmental Policy Act or any other

			 provision of law that furthers the goals of that Act; and

				(2)does not threaten

			 the health or safety of the community involved by posing an immediate or

			 long-term hazard to residents of that community.

				8.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out this Act a total of $300,000,000 for

			 fiscal years 2006 through 2010.

		9.Implementation

			(a)In

			 generalTo immediately

			 implement this Act, the Secretary shall, by notice, establish such requirements

			 as may be necessary to carry out this Act.

			(b)Procedure for

			 noticeThe notice required

			 under subsection (a) shall—

				(1)take effect upon issuance; and

				(2)provide the opportunity for public

			 comment.

				(c)Final

			 regulationsThe Secretary

			 shall issue final regulations based on the notice required under subsection

			 (a).

			10.SunsetThe Secretary shall not accept, transfer, or

			 convey property under this Act after 5 years from the date of enactment of this

			 Act.

		

